Citation Nr: 0114382	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  95-02 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946 and from July 1951 to August 1953.  He died in September 
1994.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied the appellant's claim for service 
connection for the cause of the veteran's death in November 
1994, and she appealed its decision.  The Board of Veterans' 
Appeals (Board) remanded the case to the RO in August 1999.


REMAND

The veteran's death certificate indicates that was 82 years 
old when he died in September 1994 from metastatic prostate 
cancer and end-stage cardiomyopathy.  

There are two asserted theories for recovery in this case:  
That the veteran died as a result of heart disease which had 
its onset in service, and that the veteran died as a result 
of prostate cancer which was caused by claimed exposure to 
ionizing radiation in service.

Regarding the first theory, some service medical records are 
contained in the claims folder.  Among them are the tracings 
of a May 1953 electrocardiogram, which was abnormal, and the 
May 1953 service discharge examination report, for which the 
electrocardiogram was taken, which indicates that the 
electrocardiogram was suggestive of a strain due to either 
arteriosclerosis or to emotional disturbance.  In light of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), VA has a duty to assist 
the appellant with her claim by having an appropriate 
physician review the veteran's claims folder and then render 
an opinion as to whether cardiovascular disease had its onset 
in service or within a year thereof.

Next, in reference to the second theory, during the course of 
the appellant's claim, prostate cancer has become listed as a 
"radiogenic disease" at 38 C.F.R. § 3.311 (2000).  
Furthermore, the veteran, in January 1989, might have been 
asserting that he was exposed to ionizing radiation in 
service as part of the Occupational Forces of Japan, as he 
mentioned experiencing radioactive fallout from the August 
1945 Hiroshima bomb blast.  Service personnel records which 
are of record indicate that the veteran was stationed in the 
Asiatic Pacific Theatre, and that in August 1945, the veteran 
was an Army Chaplain (5310) for the Army's 369th AAA (anti-
aircraft artillery).  The appellant in essence asserts that 
ionizing radiation exposure from the Hiroshima bomb blast 
cause the veteran to develop prostate cancer.

Additionally, the veteran in January 1989 appears to have 
been describing witnessing a nuclear test shot at Eniwetok 
during service.  The Board notes that Operation IVY was a 
series of nuclear tests which took place at Eniwetok from 
October to November 1951.  This was during the veteran's 
second period of service, and it is unclear where the veteran 
was stationed during his second period of service, as service 
personnel records from that period of service are not 
contained in his claims folder.  Accordingly, the veteran's 
service personnel records from his second period of service 
should be obtained, and then, unless they show that he was 
not stationed at Eniwetok during his second period of 
service, development to determine whether the veteran was 
exposed to radiation as a test shot participant at Eniwetok 
as claimed should ensue.  

Pursuant to 38 C.F.R. § 3.311 as it now stands, since the 
veteran died of prostate cancer and since it is alleged that 
it was a result of exposure to ionizing radiation in service, 
development to determine whether the veteran was at Hiroshima 
and Eniwetok as alleged and as to a radiation dose 
assessment, if necessary (i.e., unless evidence shows he was 
not at Hiroshima or Eniwetok), must be performed, and 
following that, if it is determined that the veteran was 
exposed to radiation as claimed, the claim must be referred 
to the Under Secretary for Benefits per 38 C.F.R. § 3.311.  

Next, during the course of the appeal, legislative changes 
have significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded " claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-472, 
114 Stat. 2096 (2000) ("Veterans Claims Assistance Act").  

In this case, the appellant has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has not developed the 
appellant's claim pursuant to the VCAA or pursuant to the 
provisions of 38 C.F.R. § 3.311, the latter of which have 
changed during the course of the claim to include required 
development where, as here, prostate cancer is shown and it 
has been alleged that there was radiation exposure in 
service.   

Under the circumstances, the Board has determined that it 
cannot issue a decision on the appellant's claim without 
prejudicing her right to due process of law.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The Board therefore 
concludes that due process and duty to assist considerations 
mandate that the RO must consider the appellant's claim in 
light of the recent legislative changes contained in the 
Veterans Claims Assistance Act and 38 C.F.R. § 3.311 in the 
first instance.  See also Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain a medical 
opinion from a physician who reviews the 
veteran's claims folder, including the 
May 1953 electrocardiogram and the May 
1953 service discharge examination 
report.  The physician shall opine as to 
whether the veteran's cardiovascular 
disease either had its onset in service 
or within a year thereafter.  

2.  The RO should obtain the veteran's 
service personnel records from his second 
period of service.  Thereafter, it should 
provide the appropriate Department of 
Defense agency with the veteran's service 
information and ask it to indicate 
whether or not its records show that the 
veteran was not stationed in Japan as 
part of the American occupation of 
Hiroshima after the Japanese surrender, 
and a participant in Operation IVY at 
Eniwetok in 1952.  If its records show 
that he was not, they should so state.  
If its records show or do not negate his 
presence at either test site, dose 
assessments shall be made, with the 
concession being made that he was there 
as alleged, if necessary.  See 
38 C.F.R. § 3.311(a)(4)(i).  The RO 
should comply with the provisions of VCAA 
regarding the request for service 
records.  (At this time, it does not 
appear that there has been a negative 
response.)

3.  Thereafter, if it is determined that 
the veteran was exposed to radiation, 
then the RO must, per 
38 C.F.R. § 3.311(b), refer the 
appellant's claim to the Under Secretary 
for Benefits for development in 
accordance with the provisions of 
38 C.F.R. § 3.311(c).

4.  Thereafter, the RO should 
readjudicate the claim, including in 
accordance with 38 C.F.R. § 3.311(f).  
The RO must review the claims folder and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  The appellant is informed that she 
remains under a duty to submit evidence 
in support of the claim.  If the 
appellant has or can obtain evidence that 
establishes that the veteran's heart 
disease or prostate cancer were related 
to his service, that evidence must be 
submitted by her to the RO.  If there is 
evidence disclosing the veteran's 
locations during service, she must submit 
that evidence.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case and afford the appellant a reasonable 
period of time for a response.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  The appellant 
is free to submit additional evidence in support of her 
claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


